DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed October 11, 2022.
Claims 1 and 11 have been amended. 
Claims 4, 5, 14, and 15 have been cancelled. 
Claims 1, 3, 6, 10, 11, 13, 16, and 20 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 10, 11, 13, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 11 are directed towards amended claim elements, “wherein the trust score of the customer is determined by the control circuit by calculating a likelihood that the customer purchased the item for a purpose of obtaining a refund for the item without having to return the item to the store; wherein the control circuit is programmed to calculate the likelihood that the customer purchased the item for a purpose of obtaining a refund for the item without having to return the item to the store by correlating a number of times the customer previously attempted to return a purchased item back to the store to a monetary value of the purchased item that the customer attempted to return back to the store; wherein the control circuit is programmed to assign a higher trust score to the customer if the control circuit calculates that the likelihood that the customer purchased the item for a purpose of obtaining a refund for the item without having to return the item to the store is low; and wherein the control circuit is programmed to assign a lower trust score to the customer if the control circuit calculates that the likelihood that the customer  purchased the item for a purpose of obtaining a refund for the item without having to return the item to the store is high”. The claims are described in the originally filed specification [39-41], specifically in terms of providing examples describing trust score determinations. The trust scores as described in the specification does not provide specific support for the limitations in terms of a correlation and having two levels of higher/lower trust scores. The examples merely discuss a return to purchase value, but there is no level or specific amount in terms of a correlation. The claims require specific steps and providing a calculation in terms of a high/low trust score based on likelihood of purpose of purchasing item. The specific claim limitations regarding the correlation and having a high/low trust score based on purpose of obtaining a refund is not supported within the originally filed specification. As such, claims 1 and 11 are rejected under 35 USC 112(a) for claiming new matter. Claims 3, 6, 10, 13, 16, and 20 are rejected for inheriting the new matter rejection of their parent claim. Therefore, claims 1, 3, 6, 10, 11, 13, 16, and 20 are rejected under 35 USC 112(a). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 10, 11, 13, 16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claim 1 and 11 are directed towards, “item-specific data for a plurality of items and customer data for a plurality of customers, wherein the item-specific data for a plurality of items includes reverse supply chain cost information and suggested disposition paths, and wherein the reverse supply chain cost information includes one or more of probability of resale, markdown for resale, retail price, cost of product, store handling cost, liquidation recovery, return center handling cost, store to return center transportation cost, margin, tax rate, other cost, cost of product, and customer service desk cost; obtain the item-specific data and, based on the reverse supply chain cost information, determine a suggested disposition path for each of the plurality of items, determine the suggested disposition path for each of the plurality of items by: calculating a monetary recovery by the store as a result of disposition paths that include: resell in the store an item returned by a customer, liquidate the item returned by the customer, donate the item returned by the customer, destroy the item returned by the customer, and permit the customer to keep the item without returning the item; and selecting the disposition path that is calculated to result in a highest monetary recovery for the store as the selected disposition path for the item; transmit the suggested disposition path for each of the plurality of items; permit a customer to enter a return initiation, wherein the return initiation includes an indication of an item to be returned and an indication of the customer who submitted the return initiation for returning the item; transmit the return initiation; receive the return initiation; 2Application. No.: 15/931,235obtain the customer data for the plurality of the customers; determine, based on the indication of the customer received and the customer data for the plurality of the customers obtained, a trust score of the customer, wherein the trust score of the customer is determined by calculating a likelihood that the customer purchased the item for a purpose of obtaining a refund for the item without having to return the item to the store; calculate the likelihood that the customer purchased the item for a purpose of obtaining a refund for the item without having to return the item to the store by correlating a number of times the customer previously attempted to return a purchased item back to the store to a monetary value of the purchased item that the customer attempted to return back to the store; assign a higher trust score to the customer if the control circuit calculates that the likelihood that the customer purchased the item for a purpose of obtaining a refund for the item without having to return the item to the store is low; and  assign a lower trust score to the customer if the control circuit calculates that the likelihood that the customer  purchased the item for a purpose of obtaining a refund for the item without having to return the item to the store is high; based on the indication of the item and the item-specific data, obtain the suggested disposition path for the item, wherein the suggested disposition for the item is selected from one of: processing a refund for the customer in response to the customer returning the item to the store; and processing the refund for the customer in response to the customer keeping the item and not returning the item to the store; correlate the trust score of the customer to a customer trust score threshold to determine whether the customer is to be permitted to receive a refund and keep the item for which the return was initiated, or whether the customer is to be required to return the item for which the return was initiated to the store in order to receive the refund, and: if, in response to receipt, of the return initiation with respect to the item, determines that the trust score of the customer who submitted the return initiation is above the customer trust score threshold for processing the return of the item and issuing a refund to the customer while permitting the customer to keep the item purchased by the customer, display to the customer a notification indicating that the customer is permitted to keep the item for which the return was initiated and that the refund is being processed for the initiated return; process the return of the item for the customer without requiring receipt of the item from the customer; and 3Application. No.: 15/931,235refund to the customer the amount of money the customer paid for the item for which the return was processed; and if, in response to receipt, of the return initiation with respect to the item, determines that the trust score of the customer who submitted the return initiation is below the customer trust score threshold for processing the return of the item and issuing a refund to the customer while permitting the customer to keep the item purchased by the customer, display to the customer a notification indicating that the customer is required to return to the store the item for which the return initiation was submitted by the customer, and that the refund for the initiated return will be processed only after the customer returns the item to the store”. The claims are describing a customer return process that describes elements of customer trust score, item specific information, and determining whether the customer is keeping the item while processing a refund for sufficient trust or requiring the customer return the item to the store before processing a return. The claims are merely describing a commercial interaction between a customer and a store. The customer trust score is not described with a specific algorithm or analysis, so the trust score is considered a part of the abstract idea in terms of having an aspect of trust between customer and store (such as a receipt, rewards program, or other aspect of customer trust). The claim elements further describe the trust score in terms of calculating elements regarding likelihood of purpose to return based on number of previous attempts, however, there is no specific algorithm or steps regarding this beyond merely receiving customer return history and assigning a value. There is no specific algorithm or steps described that is beyond merely describing further aspects of the abstract idea in terms of a transactional aspect that values a customer’s intention based on number of previous returns. Further claim elements describe that the suggested disposition is based on calculating a monetary recovery and basing the suggestion based on the highest monetary recovery. This is further describing the abstract idea in terms of calculating transactional elements (donation, liquidate, resell, destroy, and keep) based on profit/loss. Describing a customer transaction for initiating a return and providing a determination for keeping the item while processing the refund or requiring a return to the store based on customer trust is a commercial interaction that is an abstract idea grouping under certain method of organizing human activity. 
Step 2(a)(II) considers the additional elements in terms of being transformative into a practical application. The additional elements of the independent claims are a system for determining a disposition path for a returned item, the system comprising: an electronic database, wherein the electronic database; a computing device including a programmable control circuit and being in communication with the electronic database, wherein the control circuit is configured to, a user device including a user input device, an application executable by the user device wherein the application, when executed by the user device, causes the user device to, generate a graphical interface, wherein the control circuit is further configured to, the control circuit is programmed to: transmit a first signal to the user device, the first signal configured to cause the user device to, the control circuit is programmed to transmit a second signal to the user device, the second signal configured to cause the user device to. The additional elements are described in paragraphs [32-43] and figure 3. The additional elements merely describe generic computer elements to implement the abstract idea. The control circuit, electronic database, graphical interface, user device, and computing device do not describe technical improvements. The additional elements are merely generic technological elements implementing the abstract idea and therefore are not transformative into a practical application. Refer to MPEP 2106.05(f). 
Step 2(b) considers the additional elements in terms of being significantly more than the identified abstract idea. The additional elements of the independent claims are a system for determining a disposition path for a returned item, the system comprising: an electronic database, wherein the electronic database; a computing device including a programmable control circuit and being in communication with the electronic database, wherein the control circuit is configured to, a user device including a user input device, an application executable by the user device wherein the application, when executed by the user device, causes the user device to, generate a graphical interface, wherein the control circuit is further configured to, the control circuit is programmed to: transmit a first signal to the user device, the first signal configured to cause the user device to, the control circuit is programmed to transmit a second signal to the user device, the second signal configured to cause the user device to. The additional elements are described in paragraphs [32-43] and figure 3. The additional elements were considered and found to be generic technological elements implementing the abstract idea. There are no further additional elements beyond those considered and therefore the additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 3, 6, 10, 13, 16, and 20 are further describing the abstract idea without providing additional elements beyond those considered in the independent claims. The dependent claims are directed towards describing that the customer purchased the item at a brick-and-mortar facility, describing how the values for liquidate, resell, destroy, and keep are calculated, determining the disposition path for each item on an item-by-item basis, and periodically re-determining the disposition path for the plurality of items. The dependent claims are further providing aspects of the customer return in terms of the disposition path. The analysis for the suggested disposition is further aspects as the calculations of the resell, liquidate, destroy, or keep values are based on calculations using transactional analysis. The analysis is based on cost, taxes, margins, and other transactional elements that are further describing the abstract idea. There are no additional elements beyond those considered in the independent claims. The dependent claims are not significantly more or transformed into a practical application. Refer to MPEP 2106.05(f). 
The claimed invention is describing an abstract idea without significantly more or transformed into a practical application and therefore claims 1, 3, 6, 10, 11, 13, 16, and 20 are rejected under 35 USC 101 for being directed towards non-eligible subject matter.
Response to Arguments
In response to the arguments filed October 11, 2022 on pages 11-16 regarding the 35 USC 101 rejection, specifically that the amended claim elements are directed towards technological improvements.
Examiner respectfully disagrees. 
The arguments are with regards to the amendments in terms of the calculation based on trust score for customers. The calculation is claimed and described in terms of previous amounts of returns by a customer and assigning a higher/lower trust score based on the likelihood. This calculation is argued as a technological improvement in terms of discussing a specific algorithmic determination. In terms of consideration, the claims merely discuss assigning a low/high value based on a likelihood for obtaining a refund without returning. There is no specific algorithmic model or calculation beyond stating the likelihood. This is further discussed and considered in terms of 35 USC 112(a) that the specification merely provides examples but does not provide specific calculations to the degree that is required within the claim language. The specification discusses basing the trust on previous returns, but there is no algorithm or specific calculation being performed to determine the calculated value. As such, the calculation of the trust score with a high/low value is still within the identified abstract idea, as considered above. 
The arguments continue in terms of discussing examples 40 and 42 in terms of transforming into a practical application. The cited examples provide specific elements in terms of monitoring network traffic and then collecting further information based on a threshold to collect further data to detect an abnormality. Example 42 describes medical data that is stored based on standardized formatting for patient information. The claimed invention is not directed towards network traffic data or standardized formatting patient data. The arguments allege that the invention is similar in terms of the calculated trust score for the disposition path. The claims, as discussed in the previous arguments, are not directed towards specific claim limitations with respect to the calculation steps. There is no specific algorithm or transformation beyond merely claiming a likelihood based on previous purchase returns. These claim limitations are not directed towards similar subject matter as the examples and the examples are hypothetical limitations and are merely illustrative of the 35 USC 101 eligibility. The claims of the pending application have been considered above in light of the amended claim elements and are rejected as being directed towards an abstract idea without significantly more or transformed into a practical application.    
The arguments further discuss the claim limitations in terms of the calculation and technological elements being significantly more than the identified abstract idea. The amended claims and additional elements are merely generic technological elements to implement the abstract idea. The hardware interactions in terms of the processor and calculations do not describe technological improvements but merely using generic technological elements as a tool to implement the customer refund/return processing. There is no specific calculation or algorithm to determine the customer trust score likelihood. The claims are directed towards customer return processing that the additional elements are not significantly more or transformed into a practical application. Refer to MPEP 2106.05(f). 
Lacking any further arguments, claims 1, 3, 6, 10, 11, 13, 16, and 20 are rejected under 35 USC 101, as considered above in light of the amended claim elements above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689